EXHIBIT 99.1 T604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 info@coralgold.com www.coralgold.com January 18, 2012 Trading Symbols: TSX Venture – CLH US OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL GOLD RESOURCES RECEIVES POSITIVE PRELIMINARY ECONOMIC ASSESSMENT FOR OPEN PITS AND HEAP LEACHING OPERATION AT ITS 100% OWNED ROBERTSON GOLD PROJECT IN NEVADA Coral Gold Resources Ltd. (“Coral” or the “Company”) commissioned Beacon Hill Consultants (1988) Ltd. (“Beacon Hill”) to complete a Preliminary Economic Assessment (“PEA”) that would meet the NI 43-101 standard on three of its gold deposits located on the Robertson Property located 60 miles south west of Elko, Nevada, USA. In completing the study Beacon Hill used the services of Knight Piésold Ltd., SRK Consulting (U.S.) Inc., Kaehne Consulting Ltd., Kirkham Geosystems Ltd., R. McCusker, P.Geo., and F. Wright Consulting Inc. There are a number of deposits located on the Robertson property; however, Altenburg Hill, Porphyry and Gold Pan are advanced development zones and are the subject of this PEA and based upon a combination of open pit mining methods and cyanide heap leach. The results of the evaluation are as follows; Resources and Mining ● Est. inferred resources at a cut-off of 0.005 ozAu/t 78.2 million tons grading 0.0138 ozAu/t. ● In situ gold 1,080, 900 ozs ● Development period to construction decision 5 years ● Mine life 10.5 years ● Average production rate 21,300 tpd ● Ore to waste Strip Ratio
